                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

BRITTANY SANCHEZ                                                  CIVIL ACTION

VERSUS                                                            NO. 18-07367

SOCIAL SECURITY ADMINISTRATION                                    SECTION: “B”(4)

                                     ORDER & REASONS


      Before         the     Court        is   petitioner   Brittany      Sanchez’s

memorandum      in     support       of    objections    to/and    the   Magistrate

Judge’s    Report      and    Recommendations. Rec. Docs. 17-1, 16. For

the reasons discussed below,

      IT   IS   ORDERED       that    instant      objections   are OVERRULED    and

the   Magistrate Judge’s Report and Recommendations are ADOPTED

as the court’s opinion.

      FACTS AND PROCEDURAL HISTORY

      This case arises from the denial of petitioner’s application

for Supplemental Security Income Benefits. At the time of her

disability hearing, petitioner was twenty five (25) years old.

Rec. Doc. 9-3. In the past, she was diagnosed with anxiety,

depression, bipolar disorder, and thrombocytopenia. 1 Id. She claims

that her disability began on February 24, 2015. Id. On April 7,

2015, petitioner filed an application for Supplemental Security



1
 Thrombocytopenia is a condition in which there is a low blood
platelet count, which assists the body in preventing bleeding by
forming blood clots. See generally www.mayoclinic.org.

                                               1
Income Benefits, which was denied on August 31, 2015. Rec. Doc. 9-

2.   Subsequently,         petitioner         requested          a     hearing      before       the

Administrative Law Judge (“ALJ”). Id. That hearing took place on

March 22, 2017. Id.

     The   ALJ    made         several       findings       relative       to      petitioner’s

application, to wit:

     (1)Plaintiff had not been engaged in substantial gainful
     activity since February 24, 2015 and met the insured
     status requirements of the Social Security Act through
     April 7, 2015; (2) Plaintiff suffered from severe
     impairments of major depressive disorder and borderline
     intellectual function; and (3) Plaintiff does not have
     an impairment or combination of impairments that meets
     or medically equals the severity of one of the enumerated
     impairments in 20 C.F.R. part 404, Subpart P, Appendix
     1.

Id. The ALJ also determined that petitioner “has the residual

functional   capacity          to    perform          a   full   range     of      work    at    all

exertional     levels          subject       to       the    following          non-exertional

limitations.      .    .   ”     Id.      Specifically,          the    ALJ     observed        that

petitioner   is       “limited         to   simple        routine,      repetitive        concept

tasks.” Id. The ALJ described her limitations as “superficial

interaction with supervisors, co-workers, and the public.” Id.

Moreover, the ALJ noted that petitioner has not performed relevant

work within the last fifteen years. Id.

      Furthermore,         the      ALJ     described       petitioner        as    a     “younger

individual     with        a     limited       education”            who   is       capable      of

communicating in English. Id. Notably, the ALJ determined that


                                                  2
transferability of job skills was not material to the determination

of “disability” because the court applied the Medical Vocational

Rules.   Id.    Thus,    the   ALJ     concluded         that    petitioner’s   age,

education,     work    experience,     and       residual       functional   capacity

render her able to perform jobs existing in the national economy.

Id. Accordingly, the ALJ concluded that she had not been “under

disability since April 7, 2015” when she filed for Social Security

Income Benefits. Id.

     On August 3, 2018, petitioner filed a complaint in the United

States District Court for the Eastern District of Louisiana. Rec.

Doc. 1. As procedurally required, the Magistrate Judge issued a

Report and Recommendation based on a review of the administrative

record. Rec. Doc. 16. Ultimately, the Magistrate Judge affirmed

the ALJ’s decision denying Supplemental Security Income Benefits

to petitioner. Id. On October 23, 2019, she timely filed her

objections to the Report and Recommendation. Rec Doc. 17.

     LEGAL STANDARD

     Under Local Rule 73.2, a case seeking judicial review of a

Social Security Administration’s decision is to be referred to a

magistrate     judge    to   provide    a       Report   and     Recommendation.   “A

district judge may accept, reject, or modify the recommended

disposition of a magistrate judge on a dispositive matter.” Hohmann

v. Soc. Sec. Administration, 2018 U.S. Dist. LEXIS 139426 *1, *8

(E.D. La. Aug. 16, 2018). The Report and Recommendation to which

                                            3
a   party      properly   raises   its   objections    is   reviewed     de   novo.

However, a district court’s review is limited to plain error when

a party improperly objects to a Report and Recommendation.

        When reviewing a disability claim, a district court is limited

to determining whether: (1) there is substantial evidence in the

record to support the final decision of the Commissioner, as trier

of fact, and (2) the Commissioner applied the appropriate legal

standards to evaluate the evidence. Carey v. Apfel, 230 F.3d 131,

135 (5th Cir. 2000) (citing Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999)); see also Wanzer v. Colvin, 670 Fed. Appx. 280, 282

(5th Cir. 2016)(unpublished)(concluding that ALJ applied correct

legal     standard    and     findings    were    supported       by   substantial

evidence).

      A. Substantial Evidence in the Record

      A district court’s review is predicated on the existence of

substantial evidence in the record. Id. Substantial evidence is

that evidence which a “reasonable mind might accept as adequate to

support a conclusion.” Id. (quoting Villa v. Sullivan, 895 F.2d

1019, 1021-22 (5th Cir. 1990)). If a district court finds that

there     is    substantial    evidence       supporting    the    Commissioner’s

decision, then it must uphold the decision. Id. In order to assess

the existence of substantial evidence, a district court considers

four elements of proof: (1) objective medical facts, (2) diagnoses

and opinions of treating and examining physicians, (3) claimant’s

                                          4
subjective evidence of pain and disability, and (4) claimant’s

age, education, and work history. Martinez v. Chater, 64 F.3d 172,

174 (5th Cir. 1995). Moreover, the ALJ can make any findings that

are supported by substantial evidence in the record. See e.g.,

Hohmann, 2018 U.S. Dist. LEXIS 139426 at *9.

     B. Legal Standard Applied by Commissioner

     A district court also must assess the legal standard applied

in the evaluation of the evidence by the Commissioner. Carey v.

Apfel, 230 F.3d 131, 135 (5th Cir. 2000). To be eligible to receive

Social Security Income Benefits under the Social Security Act, a

claimant must show that he is unable to engage in any substantial

gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period

of not less than 12 months.” Hohmann, 2018 U.S. Dist. LEXIS 139426

at *9-10. (Emphasis added).

     The Fifth Circuit analyzes whether an applicant is capable of

engaging in any substantial gainful activity by assessing the

following factors:

          (1) an individual who is working and engaging in
          substantial gainful activity will not be found
          disabled regardless of the medical findings; (2) an
          individual who does not have a “severe impairment”
          will not be found to be disabled; (3) an individual
          who meets or equals a listed impairment in Appendix
          1 of the regulations will be considered disabled
          without consideration of vocational factors; (4) if
          an individual is capable of performing the work he

                                 5
           has done in the past, a finding of “not disabled”
           must be made; and (5) if an individual's impairment
           precludes him from performing his past work, other
           factors including age, education, past work
           experience, and residual functional capacity must
           be considered to determine if other work can be
           performed.

Villa v. Sullivan, 895 F.2d 1019, 1022 (5th Cir. 1990). Although

the ALJ has a duty to make a sufficient inquiry into the claim,

id. at 1023, the claimant has the burden of proof under the first

four parts of the analysis. Anderson v. Sullivan, 887 F.2d 630,

632-33 (5th Cir. 1989). Thereafter, the burden shifts to the

Commissioner at step five to show that the claimant is capable of

performing other gainful employment. Id.

     LAW AND ANALYSIS

     A. ALJ’s assessment of impairments

     The   record   contained   substantial    evidence    supporting   the

ALJ’s   decision    denying   petitioner’s    disability   benefits.    The

Social Security Administration’s medical criteria for evaluating

mental disorders provides in pertinent part:

     a. This disorder is characterized by significantly
     sub- average   general     intellectual    functioning,
     significant deficits in current adaptive functioning,
     and manifestation of the disorder before age 22. Signs
     may   include,   but   are   not   limited   to,   poor
     conceptual, social, or practical skills evident in
     your adaptive functioning.

     b. The disorder that we evaluate in this category may
     be described in the evidence as intellectual
     disability, intellectual developmental disorder, or
     historically used terms such as “mental retardation.”


                                    6
     c. This category does not include the mental disorders
     that   we   evaluate   under   *66162   neurocognitive
     disorders     (12.02), autism     spectrum    disorder
     (12.10), or neurodevelopmental disorders (12.11).


Revised Medical Criteria for Evaluating Mental Disorders, 81 FR

66138-01. (Emphasis added).

     A claimant must demonstrate that an impairment meets all the

specified medical criteria of the relevant listing, rather than

merely some of the criteria. Campo v. Berryhill, CV 17-4880, 2017

WL   8785561,    at   *10   (E.D.    La.   Dec.    15,   2017),   report   and

recommendation adopted, CV 17-4880, 2018 WL 1726270 (E.D. La. Apr.

10, 2018). “An impairment that manifests only some of the requisite

criteria,   no    matter    how     severely,     does   not   qualify.”   Id.

Accordingly, when a claimant does not sufficiently demonstrate the

specified medical criteria, the district court will find that

substantial evidence supports the ALJ’s finding that listing level

impairments were not present. Id. Moreover, the ALJ must apply the

listing in effect at the time of rendering its decision. Id. at *9

(applying listing 12.09 at time of ALJ’s decision).

     Although petitioner contends that she met the disability

criteria pursuant to listing 12.05, the “Full Scale IQ score of

70” is insufficient without more to support a disability finding

on the grounds of a mental disorder. The Magistrate Judge reviewed

the ALJ’s findings that petitioner, to wit: (1) had a IQ score of

70; (2) engaged in self-isolation from social activities; (3) could

                                       7
identify prominent figures in the United States, presently and

historically; (4) performed mental calculations of mathematics;

and (5) possessed a range of intellect “only slightly below age

expectations.” Rec. doc. 16, p. 6-10.

       Notwithstanding     these       observations,          the   Magistrate   Judge

determined that very little in the record suggests “any significant

changes” in petitioner’s overall condition and recognized that her

mental status evaluations and diagnostic results were “largely

normal,”      despite   medication-induced          concentration         issues.    Id.

Further, the Magistrate Judge assessed whether petitioner had any

deficits in current adaptive functioning. Id., p. 9. Specifically,

the Magistrate Judge noted that “[t]he term ‘adaptive behavior’

refers to the individual’s progress in acquiring mental, academic,

social, and personal skills as compared with other unimpaired

individuals of his/her same age.” Id. The Magistrate Judge noted

that    the    Commissioner      did    not       “reference        any   evidence   of

[petitioner’s] adaptive behavior.” Id., p. 10.

       Despite the absence of such evidence, the Magistrate Judge

reasoned that the ALJ partially considered the opinion of Dr.

Constantin who indicated that petitioner “had moderate activities

of   daily    living,   social     functioning          and    ability    to   maintain

concentration,      persistence        or       pace”   and     could     “understand,

remember, carryout simple tasks with routine supervision.” Id. at

p. 8-9. Accordingly, the Magistrate Judge concluded that the record

                                            8
was devoid of evidence that petitioner “was markedly limited in

adaptive behavior.” Id. at 9.

      Thus,   in       the       absence    of       any   evidence      supporting       that

petitioner met the criteria in listing 12.05, the Magistrate Judge

appropriately determined that substantial evidence supported the

ALJ’s findings. Id. Similarly, the Magistrate Judge determined

that the ALJ applied the appropriate medical listing when it

rendered the decision denying petitioner’s benefits. Id. at 8. For

the   foregoing        reasons,       the    Magistrate          Judge’s      appropriately

affirmed the ALJ’s denial of Social Security Income Benefits

because the decision was supported by substantial evidence in the

record demonstrating that petitioner did not meet the mental

disorder listing criteria.

      B. ALJ’s final decision on claim

      Petitioner’s       claims       are     barred        by   the     doctrine    of    res

judicata. Federal courts do not have subject matter jurisdiction

to review a decision by the Secretary not to reopen a case.

Robertson v. Bowen, 803 F.2d 808, 810 (5th Cir. 1986); see also

Califano v. Sanders, 430 U.S. 99, 108 (1977) (an interpretation

that would allow a claimant judicial review simply by filing and

being   denied     a    petition      to     reopen        his   claim    would    frustrate

congressional      purpose).          Federal         courts      have    subject     matter

jurisdiction     over        a    petition    to      reopen     only    if   “a   colorable

constitutional claim is asserted.” Id.

                                                 9
       An administrative law judge may dismiss a request for a

hearing when there has been a previous determination or decision

about the claimant’s “rights on the same facts and on the same

issue or issues, and this previous determination or decision has

become final by either administrative or judicial action.” 20

C.F.R. § 404.957(c)(1). Accordingly, the doctrine of res judicata

applies and bars the claimant from filing a later application re-

asserting the same claim. See id. The Commissioner’s findings as

to any fact supported by substantial evidence shall be conclusive.

42 U.S.C.A. § 405(g); see also Yates v. Colvin, 606 Fed. Appx.

225,   229     (5th   Cir.   2015)(unpublished)   (substantial   evidence

supported factual findings underlying decision to reopen and no

evidence offered to reject ALJ's legal conclusions).

       Further, the court may remand the case to the Commissioner

for further action, including an order for the Commissioner to

consider additional evidence. Id. However, new evidence must be

material and demonstrate good cause for the failure to incorporate

such evidence into the record in a prior proceeding. Id.; see also

Cieutat v. Bowen, 824 F.2d 348, 354 (5th Cir. 1987) (good cause

exists    if    “[n]ew   and   material   evidence   is   furnished”   and

regulations permitted reopening only upon a finding of good cause).

       Petitioner is not entitled to the relief sought because her

contentions are barred by res judicata. The Commissioner, the ALJ,

and the Magistrate Judge considered the “Full Scale IQ” report

                                     10
when    rendering   its   respective        decisions   denying   petitioner’s

Social Security Income Benefits. See supra Section V.A. Moreover,

the Magistrate Judge determined that the IQ test was part of the

record originally and was considered previously by the ALJ. Rec.

Doc. 16, p. 5-6. However, the Magistrate Judge noted that the ALJ

considered the “Full Scale IQ” evidence to be material, but not

new evidence because it was, in fact, part of the record. Rec.

Doc. 16, p. 5-6. Accordingly, petitioner has not demonstrated that

the “Full Scale IQ score of 70” constituted new and material

evidence nor has she demonstrated good cause for reopening the

case.

       For the foregoing reasons, the claims are barred because

petitioner has asserted “rights on the same facts and on the same

issue or issues.” Thus, instant claims befall the doctrine of res

judicata and leaves the court without jurisdiction to review the

decision to reopen or decline to reopen the case.

        Moreover, there is substantial evidence in the administrative

record and supporting law for the Commissioner's decision.


        New Orleans, Louisiana this 3rd day of March, 2020.




                                  __________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                       11
